The chancellor decided in this case that a creditors’ bill need not be filed before the vice-chancellor of the circuit in which the defendant resides. That under the section of the statute defining the jurisdiction of the vice-chancellors (2 Rev. Stat. 168, § 2), if the cause of suit in a creditors’ bill arose within the circuit of a vice-chancellor, it is not necessary that the subject-matter of the suit—the property and effects of the defendant which could not be reached by the execution at law—should be situated in that circuit, to enable the complainant to file his bill before such vice-chancellor; and that the county in which the judgment was recovered and the execution issued and returned unsatisfied is to be deemed the one in which the causes and matters of suit arose, for the purpose of determining the question of jurisdiction. Order of the vice-chancellor overruling the plea to the jurisdiction affirmed, with costs.